Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledge of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed have been considered as follows.
35 USC 112 Rejections of the claims:
The rejections are withdrawn in view of the amended claims.
35 USC 102 and 103 Rejections of claims 1-13:
Applicant’s arguments, see Page 4, filed October 20th, 2021, with respect to the rejection(s) of claims 1-4, 9, and 10 under 35 U.S.C. 102 and claims 5-8 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fujinaka (US 2017/0192256).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2015/0331259) in view of Fujinaka (US 2017/0192256).

    PNG
    media_image1.png
    363
    575
    media_image1.png
    Greyscale

	Regarding claim 1, Jiang discloses an ophthalmic article (Fig. 4) in particular for sunglasses, comprising: 

- a second layer (80s) made of polyamide ([0067], “The base optical lens could be made of … polyamides”) having a rear face to be oriented toward an eye of a user and a front face to be oriented toward the field of vision of the user (as shown in Fig. 4), 
- the first layer being disposed proximate to the field of vision of the user with regard to the second layer being disposed proximate to the eye of the user (as shown in Fig. 4)
Jiang does not specifically disclose wherein a second layer made of polyamide comprises a first sublayer made of polyamide and a second sublayer made of polyamide, and one of said first or second sublayers is tinted by addition of a pigment or a colorant.
However Fujinaka, in the same field of endeavor, teaches wherein a second layer (Fig. 1, layers 1 and 3) made of polyamide comprises a first sublayer made of polyamide (3, [0032], “first and second thermoplastic resin layers 3, 7 also comprise the polyamide resin”) and a second sublayer made of polyamide (1, [0032], “the lens body 1 comprises a polyamide resin (a transparent polyamide resin)”), and one of said first or second sublayers is tinted by addition of a pigment or a colorant ([0069], “The transparent resin (such as a polyamide resin) which forms the lens body may contain various additives, … a coloring agent”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the ophthalmic article of Jiang with the wherein a second layer made of polyamide comprises a first sublayer made of polyamide and a second sublayer made 
Regarding claim 2, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection and Jiang further discloses comprising a third layer (80c) made of polarizing polyvinyl alcohol ([0064], “a PVA film 80c”) which is disposed between the first layer and the second layer (as shown in Fig. 4).
Regarding claim 3, Jiang in view of Fujinaka teaches as is set forth in claim 2 rejection and Jiang further discloses wherein the third layer is linearly polarized ([0039], “PVA refers to a polarized polyvinyl alcohol film, that is, a single film layer”).
Regarding claim 4, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection and Jiang further discloses wherein said layers are fixed together by thermoforming or by injection molding ([0057], “the lens can be manufactured by an edge-gated injection molding process or a casting process”). 
Regarding claim 9, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection and Jiang further discloses wherein a hard coat is applied on the front face of the first layer ([0055], “the 80 micron TAC film is hard coated and glued to the lens”).
Regarding claim 10, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection and Jiang further discloses wherein the rear face of the second layer is surface finished ([0069, “laminating the single film or film layered structure to either the convex or the concave side of optical base lenses”) for a corrective effect ([0069], “prescription (Rx) lenses. Such lenses may include finished lenses (F)”).
Regarding claim 11, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first layer has a thickness comprised between 0.5 mm and 1 mm.
However, the thickness is “a result effective variable” because it confers to the ophthalmic article size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first layer has a thickness comprised between 0.5 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the first layer has a thickness comprised between 0.5 mm and 1 mm, for the purpose of manufacturing a low profile ophthalmic article.  
Regarding claim 12, Jiang in view of Fujinaka teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the second layer has a thickness comprised between 0.02 mm and 1 mm.
However, the thickness is “a result effective variable” because it confers to the ophthalmic article size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second layer has a thickness comprised between 0.02 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.

Regarding claim 13, Jiang in view of Fujinaka teaches as is set forth in claim 2 rejection above but does not specifically disclose wherein the third layer has a thickness comprised between 0.01 mm and 1 mm.
However, the thickness is “a result effective variable” because it confers to the ophthalmic article size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the third layer has a thickness comprised between 0.01 mm and 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the third layer has a thickness comprised between 0.01 mm and 1 mm, for the purpose of manufacturing a low profile ophthalmic article.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2015/0331259) in view of Fujinaka (US 2017/0192256), further in view of Fujinaka2 (US 2007/0148482). 
Regarding claim 7, Jiang in view of Fujinaka discloses as is set forth in claim 5 rejection above but does not specifically disclose wherein one of said first or second sublayers is a non-tinted crystal sublayer.

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ophthalmic article of Jiang in view of Fujinaka with the wherein one of said first or second sublayers is a non-tinted crystal sublayer as taught by Fujinaka2, for the purpose of including further optical functions. 
Regarding claim 8, Jiang in view of Fujinaka, further in view of Fujinaka2 discloses as is set forth in claim 7 rejection above but does not specifically disclose wherein the sublayer which is to be closest to the eye of the user is a non-tinted crystal sublayer.
However Fujinaka2, in the same field of endeavor, teaches wherein the sublayer which is to be closest to the eye of the user is a non-tinted crystal sublayer ([0028], “Polyamides for use herein may be either of crystalline polyamides”).
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ophthalmic article of Jiang in view of Fujinaka with the wherein the sublayer which is to be closest to the eye of the user is a non-tinted crystal sublayer as taught by Fujinaka2, for the purpose of including further optical functions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        14 January 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872